                           Case 20-50534-KBO               Doc 99       Filed 12/29/20         Page 1 of 3




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE


             In re:                                                        Chapter 11

             ZOHAR III, CORP., et al.,1                                    Case No. 18-10512 (KBO)

                            Debtors.                                       Jointly Administered


             ZOHAR CDO 2003-1, LIMITED; ZOHAR II
             2005-1, LIMITED; and ZOHAR III,
             LIMITED,                                                      Adv. Pro. No. 20-50534

                            Plaintiffs,

                            v.                                             Ref. Docket No. 89

             PATRIARCH PARTNERS, LLC;
             PATRIARCH PARTNERS VIII, LLC;
             PATRIARCH PARTNERS XIV, LLC;
             PATRIARCH PARTNERS XV, LLC;
             PHOENIX VIII, LLC; OCTALUNA LLC;
             OCTALUNA II LLC; OCTALUNA III LLC;
             ARK II CLO 2001-1, LLC; ARK
             INVESTMENT PARTNERS II, LP; ARK
             ANGELS VII, LLC; PATRIARCH
             PARTNERS MANAGEMENT GROUP, LLC;
             PATRIARCH PARTNERS AGENCY
             SERVICES, LLC; and LYNN TILTON,

                            Defendants.


                         ORDER AUTHORIZING THE FILING OF PORTIONS OF THE
                             ZOHAR FUNDS’ REPLY IN SUPPORT OF THEIR
                          MOTION TO BIFURCATE THE COMPLAINT UNDER SEAL




         1
           The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows: Zohar
         III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited (9261), Zohar
         II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is 3 Times Square, c/o FTI
         Consulting, Inc., New York, NY 10036.
27431832.1
                            Case 20-50534-KBO               Doc 99       Filed 12/29/20        Page 2 of 3




                    Upon the motion (the “Motion”)2 of the above-captioned plaintiffs (collectively, the “Zohar

         Funds”) for entry of an order (this “Order”), pursuant to section 107(b) of the Bankruptcy Code,

         Bankruptcy Rule 9018, and Local Rule 9018-1(d), authorizing the Zohar Funds to file portions of

         the Reply under seal; and it appearing that there is good and sufficient cause for the relief set forth

         in this Order; and this Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

         1334 and the Amended Standing Order of Reference from the United States District Court for the

         District of Delaware, dated February 29, 2012; and this Court having found that this is a core

         proceeding pursuant to 28 U.S.C. § 157(b)(2); and this Court being able to issue a final order

         consistent with Article III of the United States Constitution; and this Court having found that venue

         of this proceeding and the Motion in this District is proper before this Court pursuant to 28 U.S.C.

         §§ 1408 and 1409; and due and proper notice of the Motion having been provided under the

         particular circumstances, and it appearing that no other or further notice need be provided; and

         after due deliberation; and sufficient cause appearing therefor, it is hereby

                    ORDERED, ADJUDGED, AND DECREED THAT:

                    1.       The Motion is GRANTED as set forth herein.

                    2.       The Zohar Funds are authorized to file those portions of the Reply that were

         redacted in Docket No. [88] (the “Sealed Material”) under seal, until such time as the Complaint

         is unsealed or until further order from this Court.

                    3.       The Sealed Material shall not be made available to anyone, except to the Court, the

         U.S. Trustee, the Patriarch Stakeholders, MBIA, the Zohar III Controlling Class, U.S. Bank, in its

         capacity as Indenture Trustee, Ankura, and, the independent managers of the Portfolio Companies,

         as applicable, and the respective advisors for each of the foregoing, and other parties in interest as


         2
             Capitalized terms used but not otherwise defined herein shall have the meaning ascribed to such terms in the Motion.
27431832.1

                                                                     2
                        Case 20-50534-KBO          Doc 99      Filed 12/29/20    Page 3 of 3




         may be ordered or otherwise required by the Court, and all parties receiving the Sealed Material

         shall maintain its confidentiality, including in connection with any pleadings filed with this Court.

                 4.     The terms and conditions of this Order shall be immediately effective and

         enforceable upon its entry.

                 5.     The Zohar Funds are authorized and empowered to take all actions necessary to

         implement the relief granted in this Order.

                 6.     This Court shall retain jurisdiction with respect to all matters arising from or

         relating to the interpretation or implementation of this Order.




             Dated: December 29th, 2020                         KAREN B. OWENS
             Wilmington, Delaware                               UNITED STATES BANKRUPTCY JUDGE
27431832.1

                                                           3
